FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     March 22, 2021

                                   No. 04-20-00213-CV

                        CITY OF SAN ANTONIO and Erik Walsh,
                                     Appellant

                                            v.

 SAN ANTONIO PARK POLICE OFFICERS ASSOCIATION, Henry Bassuk and Rogelio
                              Tamez,
                              Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-18334
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER
       Appellees’ response to appellants’ post-argument letter brief was due by March 18,
2021. On March 19, 2021, appellees filed an unopposed motion requesting an additional two
day extension of time to file their response. After consideration, we GRANT the motion and
ORDER appellees to file their response by March 22, 2021.



      It is so ORDERED March 22, 2021.


                                                               PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT